Exhibit 10.1

SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
2015 LONG-TERM INCENTIVE PLAN
I. INTRODUCTION
1.1    Purposes. The purposes of the Schweitzer-Mauduit International, Inc. 2015
Long-Term Incentive Plan (this “Plan”) are (i) to align the interests of the
Company’s stockholders and the recipients of awards under this Plan by
increasing the proprietary interest of such recipients in the Company’s growth
and success, (ii) to advance the interests of the Company by attracting and
retaining officers, other employees, Non-Employee Directors, consultants,
independent contractors and agents and (iii) to motivate such persons to act in
the long-term best interests of the Company and its stockholders.
1.2    Certain Definitions. 
“Affiliate” shall mean any corporation, limited liability company, partnership,
joint-venture or similar entity in which the Company owns directly or
indirectly, an equity interest possessing less than 50% but at least 20% of the
combined voting power of the total outstanding equity interests of such entity.
“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.
“Board” shall mean the Board of Directors of the Company.
“Cause” shall mean, unless otherwise defined in an Agreement, the willful and
continued failure to substantially perform the duties assigned by the Company, a
Subsidiary or an Affiliate (other than a failure resulting from the award
recipient’s disability), the willful engaging in conduct which is demonstrably
injurious to the Company, a Subsidiary or an Affiliate (monetarily or
otherwise), any act of dishonesty, the commission of a felony, the continued
failure to meet performance standards, excessive absenteeism, or a significant
violation of any statutory or common law duty of loyalty to the Company, a
Subsidiary or an Affiliate.
“Change in Control” shall mean (i) a third person, including a “group” as
defined in Section 13(d)(3) of the Exchange Act, consummates the acquisition of
actual or beneficial ownership of shares of the Company having 30% or more of
the total number of votes that may be cast for the election of directors of the
Board; or (ii) as the result of the consummation of any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions (a “Transaction”),
the persons who were directors of the Company before the Transaction shall cease
to constitute a majority of the Board or any successor to the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation Committee of the Board, or a
subcommittee thereof, consisting of two or more members of the Board, each of
whom is intended to be (i) a “Non-Employee Director” within the meaning of Rule
16b-3 under the Exchange Act, (ii) an “outside director” within the meaning of
Section 162(m) of the Code and (iii) independent” within the meaning of the
rules of the New York Stock Exchange or, if the Common Stock is not listed on
the New York Stock Exchange, within the meaning of the rules of the principal
stock exchange on which the Common Stock is then traded.

1

--------------------------------------------------------------------------------




“Common Stock” shall mean the common stock, par value $0.10 per share, of the
Company, and all rights appurtenant thereto.
“Company” shall mean Schweitzer-Mauduit International, Inc., a Delaware
corporation, or any successor thereto.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Fair Market Value” shall mean the closing price of a share of Common Stock as
reported on the New York Stock Exchange on the day immediately preceding the
date as of which such value is being determined or, if the Common Stock is not
listed on the New York Stock Exchange as of such date, the closing price of a
share of Common Stock on the principal national stock exchange on which the
Common Stock is traded on the day immediately preceding the date as of which
such value is being determined or, if there shall be no reported transactions
for such date, on the last preceding date for which transactions were reported;
provided, however, that if the Common Stock is not listed on a national stock
exchange or if Fair Market Value for any date cannot be so determined, Fair
Market Value shall be determined by the Committee by whatever means or methods
as the Committee, in the good faith exercise of its discretion, shall at such
time deem appropriate and in compliance with Section 409A of the Code.
“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) or, to the
extent provided in the applicable Agreement, cash or a combination thereof, with
an aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of such SARs which are exercised.
“Good Reason” shall mean, unless otherwise defined in an Agreement, the
occurrence of one or more of the following without the participant’s express
written consent, which circumstances are not remedied by the Company within
thirty (30) days after its receipt of a written notice from the participant
describing the applicable circumstances (which notice must be provided by the
participant within ninety (90) days after the participant’s knowledge of the
applicable circumstances): (i) a material diminution in the Participant’s base
compensation; (ii) a material diminution in the participant’s authority, duties,
or responsibilities; (iii) a material change in the geographic location at which
the participant must perform services; or (iv) any other action or inaction that
constitutes a material breach by the Company of the agreement under which the
participant provides services; provided, however, in the event of a termination
due to “Good Reason” the participant must terminate employment within two years
following the initial occurrence of the circumstance constituting good reason.
“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.
“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.
“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

2

--------------------------------------------------------------------------------




“Performance Award” shall mean a right to receive an amount of cash, Common
Stock, or a combination of both, contingent upon the attainment of specified
Performance Measures within a specified Performance Period.  
“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the grant
or vesting of the holder’s interest, in the case of a Restricted Stock Award, of
all or a portion of the shares of Common Stock subject to such award, or, in the
case of a Restricted Stock Unit Award or Performance Award, to the holder’s
receipt of all or a portion of the shares of Common Stock subject to such award
or of payment with respect to such award. To the extent necessary for an award
to be qualified performance-based compensation under Section 162(m) of the Code
and the regulations thereunder, such criteria and objectives shall be based
exclusively on one or more of the following corporate-wide or subsidiary,
division, business operating unit, geographic or individual objectives: the
attainment by a share of Common Stock of a specified Fair Market Value for, or
at, a specified period of time; increase in stockholder value; earnings per
share; net assets; return on net assets; return on equity; return on
investments; return on capital or invested capital; return on sales; debt to
capital ratios; total stockholder return; earnings or income of the Company
before or after taxes and/or interest; earnings before interest and/or taxes;
earnings before interest, taxes, depreciation and amortization (“EBITDA”);
EBITDA margin; operating income; revenues; operating expenses, attainment of
expense levels or cost reduction goals; market segment share; cash flow, cash
flow per share, cash flow margin or free cash flow; interest expense; economic
value created; economic profit; gross profit or margin; operating profit or
margin; net cash provided by operations; working capital and/or its components;
price-to-earnings growth; revenues from new product development; percentage of
revenues derived from designated lines of business and strategic business
criteria, consisting of one or more objectives based on meeting specified goals
relating to market segment penetration, customer acquisition, business
expansion, cost targets, customer satisfaction, reductions in errors and
omissions, reductions in lost business, management of employment practices and
employee benefits, supervision of litigation and information technology, quality
and quality audit scores, compliance, efficiency, and acquisitions or
divestitures, or any combination of the foregoing. Each such Performance Measure
may be expressed on an absolute or relative basis and may include comparisons
based on current internal targets, the past performance of the Company
(including the performance of one or more subsidiaries, divisions, geographic
areas, or business operating units) or the past or current performance of other
companies (or a combination of such past and current performance). The
applicable Performance Measures may be applied on a pre- or post-tax basis and
may be adjusted in accordance with Section 162(m) of the Code to include or
exclude objectively determinable components of any Performance Measure,
including, without limitation, special charges such as restructuring or
impairment charges, debt refinancing costs, extraordinary or noncash items,
unusual, nonrecurring or one-time events affecting the Company or its financial
statements, changes in law or accounting principles, or changes in the capital
structure of the Company (“Adjustment Events”). In the sole discretion of the
Committee, unless such action would cause a grant to a “covered employee,”
within the meaning of Section 162(m) of the Code, to fail to qualify as
qualified performance-based compensation under Section 162(m) of the Code, the
Committee may amend or adjust the Performance Measures or other terms and
conditions of an outstanding award in recognition of any Adjustment Events. With
respect to participants who are not “covered employees” and who, in the
Committee’s judgment, are not likely to be “covered employees” at any time
during the applicable performance period or during any period in which an award
may be paid following a Performance Period, the performance goals established
for the Performance Period may consist of any objective or subjective
corporate-wide or subsidiary, division, business operating unit, geographic or
individual measures, whether or not listed herein. The Performance

3

--------------------------------------------------------------------------------




Measures shall be subject to such other special rules and conditions as the
Committee may establish; provided, however, that to the extent such goals relate
to awards to “covered employees,” such special rules and conditions shall not be
inconsistent with the provisions of Treasury regulation Section 1.162-27(e) or
any successor regulation describing “qualified performance-based compensation.”
“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.
“Prior Plan” shall mean the Schweitzer-Mauduit International, Inc. Restricted
Stock Plan and each other plan previously maintained by the Company under which
equity awards remain outstanding as of the effective date of this Plan.
“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.
“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.
“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof and to the extent provided in the applicable Agreement, the
Fair Market Value of such share of Common Stock in cash, which shall be
contingent upon the expiration of a specified Restriction Period and which may,
in addition thereto, be contingent upon the attainment of specified Performance
Measures within a specified Performance Period.
“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.
“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to an award may not be sold, transferred,
assigned, pledged, hypothecated or otherwise encumbered or disposed of, except
as provided in this Plan or the Agreement relating to such award, or (ii) the
conditions to vesting applicable to an award shall remain in effect.
“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.
“Stock Award” shall mean a Restricted Stock Award, Restricted Stock Unit Award
or Unrestricted Stock Award.
“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing 50% or more of the combined voting
power of the total outstanding equity interests of such entity.
“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.  

4

--------------------------------------------------------------------------------




“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) or, to the extent
provided in the applicable Agreement, cash or a combination thereof, with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of shares of Common Stock subject to such option, or portion
thereof, which is surrendered.
“Tax Date” shall have the meaning set forth in Section 5.5.
“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).
“Unrestricted Stock” shall mean shares of Common Stock which are not subject to
a Restriction Period or Performance Measures.
“Unrestricted Stock Award” shall mean an award of Unrestricted Stock under this
Plan.
1.3    Administration. This Plan shall be administered by the Committee. Any one
or a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Nonqualified Stock Options; (ii) SARs in the form of Tandem
SARs or Free-Standing SARs; (iii) Stock Awards in the form of Restricted Stock,
Restricted Stock Units or Unrestricted Stock; and (iv) Performance Awards. The
Committee shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons and, if applicable, the number of shares of Common Stock
subject to an award, the number of SARs, the number of Restricted Stock Units,
the dollar value subject to a Performance Award, the purchase price or base
price associated with the award, the time and conditions of exercise or
settlement of the award and all other terms and conditions of the award,
including, without limitation, the form of the Agreement evidencing the award.
The Committee may, in its sole discretion and for any reason at any time, take
action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) all or a portion of the Restriction Period
applicable to any outstanding Restricted Stock or Restricted Stock Units shall
lapse, (iii) all or a portion of the Performance Period applicable to any
outstanding Restricted Stock, Restricted Stock Units or Performance Awards shall
lapse and (iv) the Performance Measures (if any) applicable to any outstanding
award shall be deemed to be satisfied at the target or any other level. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities. All such interpretations, rules,
regulations and conditions shall be conclusive and binding on all parties.
The Committee may delegate some or all of its power and authority under the Plan
to the Board or, subject to applicable law, to the Chief Executive Officer or
such other executive officer of the Company as the Committee deems appropriate;
provided, however, that (i) the Committee may not delegate its power and
authority to the Board or the Chief Executive Officer or other executive officer
of the Company with regard to the grant of an award to any person who is a
“covered employee” within the meaning of Section 162(m) of the Code or who, in
the Committee’s judgment, is likely to be a covered employee at any time during
the period an award granted pursuant to such delegation to such employee would
be outstanding and (ii) the Committee may not delegate its power and authority
to the Chief Executive Officer or other

5

--------------------------------------------------------------------------------




executive officer of the Company with regard to the selection for participation
in this Plan of an officer, director or other person subject to Section 16 of
the Exchange Act or decisions concerning the timing, pricing or amount of an
award to such an officer, director or other person.
No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Chief Executive Officer
or other executive officer shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law (except as otherwise may be provided in the Company’s Certificate of
Incorporation and/or By-laws) and under any directors’ and officers’ liability
insurance that may be in effect from time to time.
A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.
1.4    Eligibility. Participants in this Plan shall consist of such officers,
other employees, Non-Employee Directors, consultants, independent contractors,
agents and persons expected to become officers, other employees, Non-Employee
Directors, consultants, independent contractors and agents of the Company and
its Subsidiaries and Affiliates as the Committee in its sole discretion may
select from time to time. The Committee’s selection of a person to participate
in this Plan at any time shall not require the Committee to select such person
to participate in this Plan at any other time. Except as provided otherwise in
an Agreement, for purposes of this Plan, references to employment by the Company
shall also mean employment by a Subsidiary or an Affiliate, and references to
employment shall include service as a Non-Employee Director, consultant,
independent contractor or agent. The Committee shall determine, in its sole
discretion, the extent to which a participant shall be considered employed
during any periods during which such participant is on a leave of absence.
1.5    Shares Available. Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Section 1.5, 5,000,000 shares of Common Stock
shall initially be available for all awards under this Plan and no more than
5,000,000 shares of Common Stock in the aggregate may be issued under the Plan
in connection with Incentive Stock Options. To the extent the Company grants an
option or a Free-Standing SAR under the Plan, the number of shares of Common
Stock that remain available for future grants under the Plan shall be reduced by
an amount equal to the number of shares subject to such option or Free-Standing
SAR. To the extent the Company grants a Stock Award or settles a Performance
Award in shares of Common Stock, the number of shares of Common Stock that
remain available for future grants under the Plan shall be reduced by an amount
equal to 3.80 times the number of shares subject to such Stock Award or
Performance Award.
To the extent that shares of Common Stock subject to an outstanding option, SAR,
Stock Award or Performance Award granted under the Plan or the Prior Plan are
not issued or delivered by reason of (i) the expiration, termination,
cancellation or forfeiture of such award (excluding shares subject to an option
cancelled upon settlement in shares of a related Tandem SAR or shares subject to
a Tandem SAR cancelled upon exercise of a related option) or (ii) the settlement
of such award in cash, such shares of Common Stock shall again be available for
re-issuance under this Plan. In addition, shares of Common Stock subject to an
award under this Plan shall not again be available for issuance under this Plan
if such shares are (x) shares that were subject to an option or a SAR and were
not issued or delivered upon the net settlement or

6

--------------------------------------------------------------------------------




net exercise of such option or SAR, (y) shares delivered to or withheld by the
Company to pay the purchase price or the withholding taxes related to an
outstanding award or (z) shares repurchased by the Company on the open market
with the proceeds of an option exercise.
The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to awards granted under this Plan (subject to applicable stock exchange
requirements).
Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.
1.6    Per Person Limits. To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder (i) the maximum number of shares of Common Stock with
respect to which options or SARs, or a combination thereof, may be granted
during any fiscal year of the Company to any person shall be 750,000, subject to
adjustment as provided in Section 5.7, (ii) the maximum number of shares of
Common Stock with respect to which Stock Awards subject to Performance Measures
or Performance Awards denominated in Common Stock that may be earned by any
person for each 12-month period during a Performance Period shall be 750,000,
subject to adjustment as provided in Section 5.7, and (iii) the maximum amount
that may be earned by any person for each 12-month period during a Performance
Period with respect to Performance Awards denominated in cash shall be
$10,000,000; provided, however, that each of the per person limits set forth in
this sentence shall be multiplied by two for awards granted to a participant in
the year in which such participant’s employment with the Company commences. The
aggregate grant date fair value of shares of Common Stock that may be granted
during any fiscal year of the Company to any Non-Employee Director shall not
exceed $500,000; provided, however, that (i) the limit set forth in this
sentence shall be multiplied by two in the year in which a Non-Employee Director
commences service on the Board and (ii) the limit set forth in this sentence
shall not apply to awards made pursuant to an election to receive the award in
lieu of all or a portion of fees received for service on the Board or any
committee thereunder.
II.    STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
2.1    Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee; provided, however, that a participant may be granted an option
only if the underlying Common Stock qualifies, with respect to such participant,
as "service recipient stock" within the meaning set forth in Section 409A of the
Code. Each option, or portion thereof, that is not an Incentive Stock Option
shall be a Nonqualified Stock Option. To the extent that the aggregate Fair
Market Value (determined as of the date of grant) of shares of Common Stock with
respect to which options designated as Incentive Stock Options are exercisable
for the first time by a participant during any calendar year (under this Plan or
any other plan of the Company, or any parent or Subsidiary) exceeds the amount
(currently $100,000) established by the Code, such options shall constitute
Nonqualified Stock Options.
Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

7

--------------------------------------------------------------------------------




(a)    Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share purchasable upon exercise
of the option shall be determined by the Committee; provided, however, that the
purchase price per share purchasable upon exercise of an option shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the date
of grant of such option; provided further, that if an Incentive Stock Option
shall be granted to any person who, at the time such option is granted, owns
capital stock possessing more than 10 percent of the total combined voting power
of all classes of capital stock of the Company (or of any parent or Subsidiary)
(a “Ten Percent Holder”), the purchase price per share shall not be less than
the price (currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.
Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per share of the shares subject to such option may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate purchase price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.
(b)    Option Period and Exercisability. The period during which an option may
be exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than seven (7) years after its date of grant;
provided further, that if an Incentive Stock Option shall be granted to a Ten
Percent Holder, such option shall not be exercised later than five years after
its date of grant. The Committee may, in its discretion, establish Performance
Measures which shall be satisfied or met as a condition to the grant of an
option or to the exercisability of all or a portion of an option. The Committee
shall determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only with respect to whole shares
of Common Stock.
(c)    Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C), in each case to the
extent set forth in the Agreement relating to the option, (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise of the option and (iii) by executing such documents as the Company may
reasonably request. No shares of Common Stock shall be issued and no certificate
representing shares of Common Stock shall be delivered until the full purchase
price therefor and any withholding taxes thereon, as described in Section 5.5,
have been paid (or arrangement made for such payment to the Company’s
satisfaction).

8

--------------------------------------------------------------------------------




2.2    Stock Appreciation Rights. The Committee may, in its discretion, grant
SARs to such eligible persons as may be selected by the Committee; provided,
however, that a participant may be granted a SAR only if the underlying Common
Stock qualifies, with respect to such participant, as "service recipient stock"
within the meaning set forth in Section 409A of the Code. The Agreement relating
to an SAR shall specify whether the SAR is a Tandem SAR or a Free-Standing SAR.
SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:
(a)    Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per share
of the related option. The base price of a Free-Standing SAR shall be determined
by the Committee; provided, however, that such base price shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date of grant of
such SAR (or, if earlier, the date of grant of the option for which the SAR is
exchanged or substituted).
Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate base price of such shares.
(b)    Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no SAR shall be
exercised later than seven(7) years after its date of grant; provided further,
that no Tandem SAR shall be exercised later than the expiration, cancellation,
forfeiture or other termination of the related option. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an SAR or to the exercisability of all or a portion of
an SAR. The Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable SAR, or portion thereof, may be exercised, in the case of a Tandem
SAR, only with respect to whole shares of Common Stock and, in the case of a
Free-Standing SAR, only with respect to a whole number of SARs. If an SAR is
exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.3(c), or such shares shall be transferred to the holder in book entry form
with restrictions on the shares duly noted, and the holder of such Restricted
Stock shall have such rights of a stockholder of the Company as determined
pursuant to Section 3.3(d). Prior to the exercise of a stock-settled SAR, the
holder of such SAR shall have no rights as a stockholder of the Company with
respect to the shares of Common Stock subject to such SAR.
(c)    Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request. No shares of Common

9

--------------------------------------------------------------------------------




Stock shall be issued and no certificate representing shares of Common Stock
shall be delivered until any withholding taxes thereon, as described in Section
5.5, have been paid (or arrangement made for such payment to the Company’s
satisfaction).
2.3    Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR (i) upon a
termination of employment with or service to the Company of the holder of such
option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, or (ii) during a paid or unpaid leave of absence,
shall be determined by the Committee and set forth in the applicable award
Agreement.
2.4    No Repricing. The Committee shall not without the approval of the
stockholders of the Company, (i) reduce the purchase price or base price of any
previously granted option or SAR, (ii) cancel any previously granted option or
SAR in exchange for another option or SAR with a lower purchase price or base
price or (iii) cancel any previously granted option or SAR in exchange for cash
or another award if the purchase price of such option or the base price of such
SAR exceeds the Fair Market Value of a share of Common Stock on the date of such
cancellation, in each case, other than in connection with a Change in Control or
the adjustment provisions set forth in Section 5.7.
2.5    Dividend Equivalents. Notwithstanding anything in an Agreement to the
contrary, the holder of an option or SAR shall not be entitled to receive
dividend equivalents with respect to the number of shares of Common Stock
subject to such option or SAR.
III.    STOCK AWARDS
3.1    Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, Restricted Stock Unit Award or Unrestricted Stock Award.
3.2    Terms of Unrestricted Stock Awards. The number of shares of Common Stock
subject to an Unrestricted Stock Award shall be determined by the Committee.
Unrestricted Stock Awards shall not be subject to any Restriction Periods or
Performance Measures; provided, however, Unrestricted Stock Awards shall be
limited so that the Common Stock subject to all Unrestricted Stock Awards does
not exceed 5% of the total number of shares available for awards under this
Plan. Upon the grant of an Unrestricted Stock Award, subject to the Company’s
right to require payment of any taxes in accordance with Section 5.5, a
certificate or certificates evidencing ownership of the requisite number of
shares of Common Stock shall be delivered to the holder of such award or such
shares shall be transferred to the holder in book entry form.
3.3    Terms of Restricted Stock Awards. Restricted Stock Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of the
shares of Common Stock subject to such award (i) if the holder of such award
remains continuously in the employment of the Company during the specified
Restriction Period and (ii) if specified

10

--------------------------------------------------------------------------------




Performance Measures (if any) are satisfied or met during a specified
Performance Period, and for the forfeiture of the shares of Common Stock subject
to such award (x) if the holder of such award does not remain continuously in
the employment of the Company during the specified Restriction Period or (y) if
specified Performance Measures (if any) are not satisfied or met during a
specified Performance Period.
(c)    Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock Award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with Section
5.5, the restrictions shall be removed from the requisite number of any shares
of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.
(d)    Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Stock Award, and subject to the
terms and conditions of a Restricted Stock Award, the holder of such award shall
have all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that (i) a distribution with respect to shares of Common Stock, other
than a regular cash dividend, and (ii) a regular cash dividend with respect to
shares of Common Stock that are subject to performance-based vesting conditions,
in each case, shall be deposited with the Company and shall be subject to the
same restrictions as the shares of Common Stock with respect to which such
distribution was made.
3.4    Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Unit Award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.

11

--------------------------------------------------------------------------------




(c)     Settlement of Vested Restricted Stock Unit Awards. The Agreement
relating to a Restricted Stock Unit Award shall specify (i) whether such award
may be settled in shares of Common Stock or cash or a combination thereof and
(ii) whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award. Any
dividend equivalents with respect to Restricted Stock Units that are subject to
performance-based vesting conditions shall be subject to the same restrictions
as such Restricted Stock Units. Prior to the settlement of a Restricted Stock
Unit Award, the holder of such award shall have no rights as a stockholder of
the Company with respect to the shares of Common Stock subject to such award.
3.5    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment with or service
to the Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.
IV.    PERFORMANCE AWARDS
4.1    Performance Awards. The Committee may, in its discretion, grant
Performance Awards to such eligible persons as may be selected by the Committee.
4.2    Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.
(e)    Value of Performance Awards and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.
(f)    Vesting and Forfeiture. The Agreement relating to a Performance Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.
(g)    Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.3(c) and the holder of such Restricted Stock shall
have such rights as a stockholder of the Company as determined pursuant to
Section 3.3(d). Any dividends or dividend equivalents with respect to a
Performance Award shall be subject to the same restrictions as such Performance
Award. Prior to the settlement of a Performance Award in shares of Common Stock,
including Restricted Stock, the holder of such award shall have no rights as a
stockholder of the Company.
4.3    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture

12

--------------------------------------------------------------------------------




and cancellation of such award (i) upon a termination of employment with or
service to the Company of the holder of such award, whether by reason of
disability, retirement, death or any other reason, or (ii) during a paid or
unpaid leave of absence, shall be determined by the Committee and set forth in
the applicable award Agreement.
V.    GENERAL
5.1    Effective Date and Term of Plan.  This Plan shall be submitted to the
stockholders of the Company for approval at the Company’s 2015 annual meeting of
stockholders and, if so approved, the Plan shall become effective as of the date
on which the Plan was approved by the Company’s stockholders. Once effective,
this Plan shall supersede and replace the Prior Plan; provided, that the Prior
Plan shall remain in effect with respect to all outstanding awards granted under
the Prior Plan until such awards have been exercised, forfeited, cancelled,
expired, or otherwise terminated in accordance with the terms of such awards.
This Plan shall terminate as of the first annual meeting of the Company’s
stockholders to occur on or after the tenth anniversary of its effective date,
unless terminated earlier by the Board; provided, however, that no Incentive
Stock Options shall be granted after the tenth anniversary of the date on which
the Plan was approved by the Board. Termination of this Plan shall not affect
the terms or conditions of any award granted prior to termination. Awards
hereunder may be made at any time prior to the termination of this Plan.
5.2    Amendments. The Board may amend this Plan as it shall deem advisable;
provided, however, that no amendment to the Plan shall be effective without the
approval of the Company’s stockholders if (i) stockholder approval is required
by applicable law, rule or regulation, including Section 162(m) of the Code and
any rule of the New York Stock Exchange, or any other stock exchange on which
the Common Stock is then traded, or (ii) modify the prohibitions on the
repricing or discounting of options and SARs contained in Section 2.4; provided
further, that no amendment may materially impair the rights of a holder of an
outstanding award without the consent of such holder.
5.3    Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, either executed by the recipient or accepted by the
recipient by electronic means approved by the Company within the time period
specified by the Company. Upon such execution or execution and electronic
acceptance, and delivery of the Agreement to the Company, such award shall be
effective as of the effective date set forth in the Agreement.
5.4    Non-Transferability. No award shall be transferable other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes or a charitable
organization designated by the holder, in each case, without consideration.
Except to the extent permitted by the foregoing sentence or the Agreement
relating to an award, each award may be exercised or settled during the holder’s
lifetime only by the holder or the holder’s legal representative or similar
person. Except as permitted by the second preceding sentence, no award may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any award, such
award and all rights thereunder shall immediately become null and void.

13

--------------------------------------------------------------------------------




5.5    Tax Withholding. The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an award made hereunder, payment by the holder of such award of
any federal, state, local, foreign or other taxes which may be required to be
withheld or paid in connection with such award. An Agreement may provide that
(i) the Company shall withhold whole shares of Common Stock which would
otherwise be delivered to a holder, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with an award (the “Tax Date”), or withhold an amount of cash which
would otherwise be payable to a holder, in the amount necessary to satisfy any
such obligation or (ii) the holder may satisfy any such obligation by any of the
following means: (A) a cash payment to the Company; (B) delivery (either actual
delivery or by attestation procedures established by the Company) to the Company
of previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation; (C) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, equal to the amount necessary to satisfy any
such obligation; (D) in the case of the exercise of an option, a cash payment by
a broker-dealer acceptable to the Company to whom the optionee has submitted an
irrevocable notice of exercise or (E) any combination of (A), (B) and (C), in
each case to the extent set forth in the Agreement relating to the award. Shares
of Common Stock to be delivered or withheld may not have an aggregate Fair
Market Value in excess of the amount determined by applying the minimum
statutory withholding rate; provided, however, that if a fraction of a share of
Common Stock would be required to satisfy the minimum statutory withholding
taxes, then the number of shares of Common Stock to be delivered or withheld may
be rounded up to the next nearest whole share of Common Stock.
5.6    Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
5.7    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary cash dividend, the
number and class of securities available under this Plan, the terms of each
outstanding option and SAR (including the number and class of securities subject
to each outstanding option or SAR and the purchase price or base price per
share), the terms of each outstanding Restricted Stock Award and Restricted
Stock Unit Award (including the number and class of securities subject thereto),
the terms of each outstanding Performance Award (including the number and class
of securities subject thereto), the maximum number of securities with respect to
which options or SARs may be granted during any fiscal year of the Company to
any one grantee, the maximum number of shares of Common Stock that may be
awarded during any fiscal year of the Company to any one grantee pursuant to a
Stock Award that is subject to Performance Measures or a Performance Award shall
be appropriately adjusted by the Committee, such adjustments to be made in the
case of outstanding options and SARs without an increase in the aggregate
purchase price or base price

14

--------------------------------------------------------------------------------




and in accordance with Section 409A of the Code. In the event of any other
change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee to prevent dilution
or enlargement of rights of participants. In either case, the decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.
5.8    Change in Control. If an award holder’s employment is terminated by the
Company, a Subsidiary or an Affiliate without Cause or by the holder for Good
Reason (or otherwise terminates for an eligible reason according to the terms of
the Company severance policy or an employment agreement applicable to the holder
as of the effective date of a Change in Control) during the period commencing on
and ending twenty-four months after the effective date of the Change in Control,
then effective on the holder’s date of termination of employment (i) each
outstanding option and SAR held by such holder shall become fully vested and
exercisable, (ii) the Restriction Period applicable to each outstanding Stock
Award held by such holder shall lapse, and (iii) Performance Awards shall vest
or become exercisable or payable in accordance with the applicable Agreements; ;
provided, however, that awards that provide for a deferral of compensation
within the meaning of Section 409A of the Code shall be settled in accordance
with the applicable Agreements, subject to the terms of the Plan and Section
409A of the Code. Notwithstanding any provision of this Plan to the contrary,
each option or SAR granted to such holder shall remain exercisable by the holder
(or his or her legal representative or similar person) until the earlier of (y)
the date that is one-year following the award holder’s termination of employment
under this section (or such longer period of time as may be required by local
law) or, if an award holder is subject to a severance policy or employment
agreement, the end of the severance period applicable to the holder under the
Company severance policy or employment agreement (if any) applicable to the
holder as of the effective date of a Change in Control, or (z) the expiration
date of the term of the option or SAR.
5.9    Deferrals.  The Committee may determine that the delivery of shares of
Common Stock or the payment of cash, or a combination thereof, upon the exercise
or settlement of all or a portion of any award (other than awards of Incentive
Stock Options, Nonqualified Stock Options and SARs) made hereunder shall be
deferred, or the Committee may, in its sole discretion, approve deferral
elections made by holders of awards. Deferrals shall be for such periods and
upon such terms as the Committee may determine in its sole discretion, subject
to the requirements of Section 409A of the Code.
5.10    No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any Affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any Affiliate of the Company to terminate the
employment or service of any person at any time without liability hereunder.
5.11    Rights as Stockholder. No person shall have any right as a stockholder
of the Company with respect to any shares of Common Stock or other equity
security of the Company which is subject to an award hereunder unless and until
such person becomes a stockholder of record with respect to such shares of
Common Stock or equity security.
5.12    Designation of Beneficiary. To the extent permitted by the Company, a
holder of an award may file with the Company a written designation of one or
more persons as such holder’s beneficiary or beneficiaries (both primary and
contingent) in the event of the holder’s death or incapacity. To the extent an
outstanding option or SAR granted hereunder is exercisable, such beneficiary or
beneficiaries shall be

15

--------------------------------------------------------------------------------




entitled to exercise such option or SAR pursuant to procedures prescribed by the
Company. Each beneficiary designation shall become effective only when filed in
writing with the Company during the holder’s lifetime on a form prescribed by
the Company. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Company of a new beneficiary designation shall
cancel all previously filed beneficiary designations. If a holder fails to
designate a beneficiary, or if all designated beneficiaries of a holder
predecease the holder, then each outstanding award held by such holder, to the
extent vested or exercisable, shall be payable to or may be exercised by such
holder’s executor, administrator, legal representative or similar person.
5.13    Governing Law. This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.
5.14    Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals and/or reside outside the
U.S. on such terms and conditions different from those specified in this Plan as
may in the judgment of the Committee be necessary or desirable to foster and
promote achievement of the purposes of this Plan and, in furtherance of such
purposes the Committee may make such modifications, amendments, procedures,
subplans and the like as may be necessary or advisable to comply with provisions
of laws in other countries or jurisdictions in which the Company or its
Subsidiaries operates or has employees.
5.15    Awards Subject to Clawback. The awards granted under this Plan and any
cash payment or shares of Common Stock delivered pursuant to an award are
subject to forfeiture, recovery by the Company or other action pursuant to the
applicable Agreement or any clawback or recoupment policy as may be required by
the Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing
rules and regulations thereunder, and as otherwise required by applicable law as
well as such additional policies which the Company may adopt on or before the
applicable award is granted.

16